Name: COMMISSION REGULATION (EEC) No 1642/93 of 28 June 1993 reducing the basic and the buying-in prices for aubergines, pears and table grapes for the 1993/94 marketing year as a result of the monetary realignments of September and November 1992 and January and May 1993
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 29. 6. 93No L 157/ 12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1642/93 of 28 June 1993 reducing the basic and the buying-in prices for aubergines, pears and table grapes for the 1993/94 marketing year as a result of the monetary realignments of September and November 1992 and January and May 1993 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 16b (4) thereof, arrangements for the automatic dismantling of the nega ­ tive monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the resulting reduction in the prices and amounts are to be specified for each sector concerned and that the reduced prices and amounts are to be fixed ; whereas the basic and the buying-in prices for aubergines, pears and table grapes for the 1993/94 marketing year have been fixed by Council Regulation (EEC) No 1289/93 of 27 May 1993 (9), as amended by Commission Regulation (EEC) No 1334/ 93 (I0) ; Whereas in consequence of the above the basic and the buying-in prices for aubergines, pears and table grapes for the 1993/94 marketing year fixed by Regulation (EEC) No 1289/93 must be reduced by 1,05, 1,29 and 1,25 % for aubergines, pears and table grapes respectively ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fuit and Vegetables, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (J), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus to be amended as a result of the monetary realignments (4), as last amended by Regula ­ tion (EEC) No 1 330/93 (5), and in particular Article 2 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 1 of Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrange ­ ments laid down in Regulation (EEC) No 3813/92 (6) establishes a link between the agrimonetary arrangements applicable with effect from 1 January 1993 and those applying previuosly ; Article 1 For the 1993/94 marketing year the basic and buying-in prices fixed by Regulation (EEC) No 1289/93 are hereby reduced by 1,05, 1,29 and 1,25 % for aubergines, pears and table grapes respectively and shall be as shown in the Annex hereto. The prices do not include the effect of the cost of the packaging in which the procuct is put up. Whereas Regulation (EEC) No 3824/92 establishes the list of prices and amounts in the fruit and vegetables sector which are to be divided by the reducing coefficients laid down by Commission Regulation (EEC) No 537/93 Q, as last amended by Regulation (EEC) No 1331 /93 (8), from the beginning of the 1993/94 marketing year under the Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 118 , 20. 5 . 1972, p. 1 . (2) OJ No L 69, 20 . 3 . 1993, p. 7. V) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 387, 31 . 12. 1992, p. 29. 0 OJ No L 132, 29 . 5 . 1993, p. 113 . (6) OJ No L 387, 31 . 12. 1992, p. 22. 0 OJ No L 57, 10 . 3 . 1993, p. 18 . O OJ No L 132, 29 . 5 . 1993 , p . 3 . O OJ No L 132, 29 . 5. 1993, p . 120.(8) OJ No L 132, 29 . 5. 1993, p. 114. 29 . 6. 93 Official Journal of the European Communities No L 157/13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1993 . For the Commission Rene STEICHEN Member of the Commission No L 157/14 Official Journal of the European Communities 29 . 6. 93 ANNEX BASIC AND BUYING-IN PRICES 1993/94 marketing year AUBERGINES For the period 1 July to 31 October 1993 (in ECU/100 kg) Basic price Buying-in price July to October 17,55 7,04 The prices refer to :  elongated aubergines in quality Class I of a minimum diameter of 40 mm,  globus aubergines in quality Class I of a minimum diameter of 70 mm, put up in packaging. PEARS (other than perry pears) For the period 1 July 1993 to 30 April 1994 (in ECU/100 kg) Basic price Buying-in price July 28,27 14,54 August 26,37 14,15 September 25,22 1 3,53 October 26,24 1 3,53 November 26,63 13,78 December 27,00 14,15 January to April 27,25 14,41 These prices refer to pears of :  the varieties Beurre Hardy, Bon Chretien Williams, Conference, Coscia (Ercolini), Crystallis (Beurre Napoleon, Blanquilla, Tsakonika), Dr Jules Guyot (Limonera) and Rocha, in quality Class I of a minimum diameter of 60 mm,  the variety Emperor Alexander (Kaiser Alexandre Bosc), in quality Class I, of a minimum diameter of 70 mm, put up in packaging. TABLE GRAPES For the period 1 August to 20 November 1993 (in ECU/100 kg) Basic price Buying-in price August 35,83 23,05 September, October and 1 to 20 November 32,03 19,62 These prices refer to table grapes of the varieties Regina dei Vigneti , Soultanine, Regina (Mennavacca bianca, Rosaki , Dattier de Beyrouth), Italia, Aledo, Ohanes (Almeria) and D. Maria, in quality Class I, put up in packaging.